Citation Nr: 0812344	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post, surgical repair, bony exostosis, right anterior 
tibial tubercle (right knee), for the period from May 28, 
2004 to June 13, 2004.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post, surgical repair, bony exostosis, right anterior 
tibial tubercle (right knee), for the period since September 
1, 2004.

3.  Entitlement to an evaluation in excess of 20 percent for 
a right shoulder disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
a left shoulder disability.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The Board remanded the increased 
evaluation claim for the right lower extremity disability in 
decisions dating in November 2006 and October 2007.  

The increased evaluation claims for the bilateral shoulders 
were discussed in the introduction section of the Board's 
November 2006 remand.  Specifically, it was noted that when 
read liberally, as required by law, the veteran's July 2005 
Substantive Appeal amounted to a notice of disagreement (NOD) 
on the bilateral shoulder ratings.  The RO, through the 
Appeals Management Center (AMC), was instructed to take 
action on that NOD.  None has been taken.  The issues are 
therefore included above and must now be remanded.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (holding that an 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case).  
They are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC, in Washington, 
DC.

Additionally, the RO received a VA Form VA Form 21-4138, 
Statement in Support of Claim, on January 13, 2006, which 
indicated the veteran's desire to initiate a claim for 
service connection for a low back disorder.  It does not 
appear that any action has been taken on this claim, though 
the Board recognizes that the file has been in the hands of 
AMC and the Board since that time.  The RO is reminded of 
this outstanding claim. 

FINDINGS OF FACT

1.  For the period from May 28, 2004 to June 13, 2004, the 
veteran's right lower extremity disability manifested by pain 
and swelling, with slight instability, but without documented 
limitation of motion.

2.  For the period since September 1, 2004, the veteran's 
right lower extremity disability has manifested by normal 
extension and limitation of flexion to 115 degrees, with pain 
and stiffness.  There were also frequent episodes of the knee 
giving out directly following the June 2004 surgery, which 
tapered off to occasional episodes shortly thereafter.

3.  Throughout the appeal period, the veteran's right lower 
extremity disability has caused the wholly sensory symptom of 
numbness over the surgical site.

4.  At no point during the appeal period has there been 
evidence of ankylosis of the knee joint or malunion of the 
tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
instability due to status post, surgical repair, bony 
exostosis, right anterior tibial tubercle (right knee), for 
the period from May 28, 2004 to June 13, 2004, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5299-5257 (2007).

2.  The criteria for a rating in excess of 10 percent for 
instability due to status post, surgical repair, bony 
exostosis, right anterior tibial tubercle (right knee), for 
the period since September 1, 2004, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5257 (2007).

3.  The criteria for a separate 10 percent rating for 
numbness associated with status post, surgical repair, bony 
exostosis, right anterior tibial tubercle (right knee), are 
met throughout the appellate period.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.124a, Diagnostic Code 8521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004, the agency of original 
jurisdiction (AOJ) provided notice to the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for an increased rating, indicating that he must show that 
his disability had increased in severity.  This notice 
included information and evidence that VA would seek to 
provide and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  

In December 2006, the veteran was further notified of the 
processes by which effective dates and disability ratings are 
established.  This correspondence indicated that evaluations 
are based on the ratings schedule and assigned a rating 
between 0 and 100 percent, depending on the relevant 
symptomatology.  It instructed the veteran to tell VA about, 
or give VA, any medical or lay evidence demonstrating the 
current level of severity of his disability and the effect 
that any worsening of the disability has had on his 
employment and daily life.  It specifically listed examples 
of such evidence, such as on-going treatment records, Social 
Security Administration determinations, statements from 
employers as to job performance, lost time, or other 
pertinent information, and personal lay statements.  

Although neither letter provided the veteran with at least 
general notice of the rating criteria by which his disability 
is rated, such notice was provided the veteran in the 
February 2007 supplemental statement of the case.  See 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Although fully compliant notice was accomplished after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in November 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  The otherwise 
defective notice has resulted in no prejudice to the veteran. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duty to assist 
has been fulfilled. 

Disability Evaluations

The veteran seeks a higher disability evaluation for his 
service-connected right lower extremity disability.  Such 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for bony exostosis of the 
right tibia by rating decision in March 1993 and was 
evaluated as 10 percent disabling under DC 5299-5257.   This 
means that the disability was analogously rated under the 
code for other impairment of the knee.  See 38 C.F.R. 
§§ 4.20, 4.27 (2007).   This is appropriate, as per the 
treatment records, it appears that the bony exostosis is on 
the lateral side of the knee.

The veteran brought his current claim for an increase in May 
2004, based in part on an upcoming surgery in June 2004.  By 
rating decision in October 2004, the disability was 
recharacterized as status post surgical repair, bony 
exostosis, right anterior tibial tubercle (right knee).  The 
evaluation was increased to 100 percent as of the date of 
that surgery, June 14, 2004, and extended through August 31, 
2004 under 38 C.F.R. § 4.30 (2007).  After that period of 
convalescence, the rating was returned to 10 percent, this 
time analogously under DC 5099-5015.  The veteran filed a 
timely appeal with respect to his pre- and post-surgery 10 
percent rating.  All applicable diagnostic criteria are 
discussed below.

DC 5015 refers to new, benign growths of bones, and it is 
found in the rating criteria for musculoskeletal disabilities 
at 38 C.F.R. § 4.71a (2007).  The note following the code 
indicates that it will be rated based on limitation of motion 
of the affected parts, which in this case is the knee and 
leg.  

The limitation of motion codes referable to the knee and leg 
are found at 38 C.F.R. § 4.71a, DCs 5256, 5260, 5261.  First, 
DC 5256 rates based on the presence of ankylosis, or 
immobility of the joint.  As the veteran has movement in his 
knee joint, this code is inapplicable.  

Under DC 5260, when flexion of the leg is limited to 60 
degrees, a noncompensable rating is warranted.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
Flexion limited to 30 degrees warrants a 20 percent rating, 
while flexion limited to 15 degrees warrants the maximum 30 
percent rating.  

DC 5261 rates based on limitation of extension.  That code 
provides that when extension is limited to 5 degrees, a 
noncompensable rating is warranted.  Extension limited to 10 
degrees warrants a 10 percent rating.  When limitation of 
extension is at 15 degrees, a 20 percent rating is warranted.  
Extension limited to 20 degrees warrants a 30 percent rating.  
Extension limited to more than 20 degrees warrants higher 
still ratings.  

As the veteran has a total (100 percent) rating from June 
2004 through August 2004, the evidence prior to and 
proceeding from that time will be discussed.  Outpatient 
clinical records date from January 1996 to December 2006.  
They show that in March 2004, the veteran reported having 
significant knee pain for the prior two weeks.  Swelling was 
noted.  Orthopedic consultation revealed a tibial tubercle 
(or nodule attached to the tibia, near the knee).  A May 2004 
surgical consult noted swelling and extreme tenderness.  
There was full extension, and the ligaments were noted to be 
stable.  This is the last relevant medical entry prior to 
June 2004 surgery.  The veteran's concurrent statements 
indicated generally that his disability had become worse and 
would require surgery.

Based on this evidence, a rating based on flexion is not 
available, as there is no measurement of flexion on which to 
base it.  Regarding extension, the veteran was noted to have 
the full range to zero degrees.  Thus, without demonstrated 
limitation of motion, no rating can be assigned under either 
DC 5260 or 5261.  

The criteria for disabilities of the knee and leg also 
provide for ratings based on other impairment of the knee.  
In particular, DC 5257 rates based on recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2007).  
Slight impairment is assigned a 10 percent rating, moderate 
impairment a 20 percent rating, and severe impairment a 30 
percent rating.  

Here, the veteran's ligaments were noted to be stable leading 
up to the surgery.  Also, the veteran had provided no history 
of subluxation or instability (giving way) of the joint at 
that time.  However, he did testify before the Board in 
January 2006 that he experienced instability at that point.  
Giving the veteran the benefit of the doubt, a 10 percent 
rating, and no higher, is warranted for slight instability 
prior to the 100 percent rating convalescent period. 

Since the end of the convalescent period, the veteran has 
undergone two VA examinations.  There are also outpatient 
clinical records and lay statements referable to the severity 
of the veteran's disability.  Based on this evidence, a 
rating of 10 percent, and no higher, continues to be 
warranted.

In an October 2004 follow up visit after the surgery, the 
veteran's flexion was limited to 21 degrees.  His extension 
was limited to 2 degrees.  He also reported that his knee was 
giving out about twice a day.  Outpatient clinical records in 
November 2004 continue to show that the knee was giving way.  
By his December 2004 VA examination, however, he had made 
great gains in mobility.  Specifically, his flexion was now 
limited to 115 degrees.  He had full extension.  While he 
continued to have complaints of pain, objective manipulation 
of the joint revealed no instability of the ligaments, nor 
any effusion (swelling) of the joint.  He did not report any 
giving way at that exam.  Nor do the outpatient clinical 
records through December 2006 show such symptoms.  It appears 
that his disability had greatly improved since the surgery.

The veteran confirmed in his Board hearing that after his 
surgery, he experienced frequent episodes of the knee going 
out without warning, causing him to fall.  He also indicated 
that he continued to have pain and stiffness in the morning, 
which limited his activities at the start of the day, and 
that the knee occasionally gave out.  

At the request of the Board, the veteran underwent further VA 
examination in January 2007.  At that time, he reported that 
his knee was still giving way on occasion, and that he was 
experiencing periodic swelling.  His pain continued and he 
also had some numbness on the side of his knee.  Range of 
motion testing revealed that he continued to have full 
extension (at zero) and limitation of flexion (on repetition) 
to 115 degrees.  Mild atrophy was noted on the calf.  There 
was also hypoesthesia, or reduced sensation, along the site 
of the tibial tubercle.  Although objective testing of the 
ligament was normal, the physician did note the veteran's 
recent history of instability problems, with the knee giving 
out.  

To recap, with the exception of one occasion soon after 
surgery in October 2004, the veteran's range of motion in 
terms of flexion and extension has not been limited to the 
degree that would warrant a rating under DC 5260 or 5261.  
Again, that requires that flexion be limited to 60 degrees or 
more, and extension be limited to five degrees or more, 
neither of which has been shown.  

Despite the lack of evidence supporting limitation of motion, 
there is evidence of recurrent subluxation sufficient to 
warrant a rating under DC 5257.  Objective examination of the 
veteran's knee has not shown instability of the ligaments.  
However, he reported in the course of treatment in 2004, as 
well as on exam in January 2007, that he had episodes of his 
knee giving out.  He also credibly testified to the same in 
his hearing before the Board.  Regarding the level of 
impairment, it is notable that the treatment notes are 
negative for similar complaints from January 2005 to December 
2006.  At most, then, the veteran's recurrent subluxation is 
indicative of slight impairment, and therefore warrants no 
more than 10 percent under DC 5257.  

The veteran has indicated that in addition to his symptoms of 
instability, he has numbness in his leg, on the side of his 
knee, where the surgery took place.  See VA progress note, 
August 2004 (referring to a "pins and needles" feeling); 
see also January 2006 hearing testimony.  At the January 2007 
VA examination, the physician confirmed that there was 
"slight hypoesthesia" lateral to surgical sight.  As there 
is competent medical and lay evidence of nerve involvement 
throughout the appellate period, an additional rating is 
appropriate.

Diseases of the peripheral nerves are rated under criteria 
found at 38 C.F.R. § 4.124a (2007).  The veteran has numbness 
on the lateral side of his right knee.  Although the examiner 
in January 2007 did not name the affected nerve, it appears 
that the numbness is in the area of the common peroneal 
nerve.  See Stedman's Medical Dictionary, 27th Ed., A-21, 
1194, (c) 2000.

Ratings referable to the common peroneal nerve are found in 
DC 8521.  Under that criteria, the maximum 40 percent rating 
requires complete paralysis, which encompasses foot drop and 
slight droop of the first phalanges of all toes, an inability 
to dorsiflex the foot, loss of extension (dorsal flexion) of 
the proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.  Incomplete paralysis 
is rated based on mild, moderate, and severe level of 
paralysis, and is rated at 10, 20, and 30 percent 
respectively.

The regulation explains that the term "incomplete 
paralysis" with peripheral nerve injuries such as this 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis, whether 
due to the varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for mild, or at most, the moderate degree.  
See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

Here, the medical evidence does not establish, nor does the 
veteran contend that he has, symptoms such as those 
contemplated by the description of complete paralysis of the 
nerve.  He has, however, consistently referred numbness in 
the area.  This is wholly sensory in nature, thus warranting 
an additional 10 percent rating for mild incomplete 
paralysis.  As there are no additional neurological symptoms, 
it does not rise to the level of moderate or severe 
paralysis.  

Regarding other potentially applicable diagnostic codes, the 
evidence shows that the veteran has a tear in the medial 
meniscus.  See magnetic resonance imaging scan of the knee in 
September 2004; see also VA examination in October 2004.  
This raises the question of the applicability of DC 5258.

DC 5258 states that semilunar cartilage (that of the 
meniscus) which is dislocated (torn), with frequent episodes 
of "locking," pain, and effusion into the joint, warrants a 
20 percent rating.  There is evidence of pain, as well as 
occasional subjective complaints of swelling; however, x-rays 
of record do not reveal effusion into the joint, as required 
by the code.  See, e.g., January 2007 x-ray.  Nor has the 
veteran referred locking type episodes.  Instead, he has 
consistently put forth that his knee gives out, or buckles, 
frequently, which would be the opposite effect of locking up.  
Presuming for the sake of argument that the giving way 
symptoms which he experiences are analogous to the locking 
contemplated by the code, this would result in rating the 
veteran's subluxation and instability twice, as he already 
has a rating for those symptoms under DC 5257.  To do so 
would violate the law against pyramiding, which specifically 
states that the evaluation of the same manifestations under 
various diagnoses is to be avoided.  See 38 C.F.R. 
§ 4.14 (2007).  Therefore, an additional rating based on DC 
5258 is not warranted.

Higher ratings in the knee and leg criteria are provided when 
there is malunion or nonunion of the tibia and fibula.  The 
evidence does not demonstrate such deformity in this 
veteran's case.  

In sum, a 10 percent rating is appropriate both before and 
after the veteran's June 2004 surgery and subsequent 
convalescent period, under 38 C.F.R. § 4.71a, DC 5257, based 
on slight instability of the joint.  Additionally, a separate 
10 percent rating is appropriate for the veteran's 
neurological symptoms throughout the appellate period under 
38 C.F.R. § 4.124a, DC 8521.  As his disability has remained 
relatively stable throughout the appeal, staged ratings are 
not necessary.


ORDER

An evaluation in excess of 10 percent for instability due to 
status post, surgical repair, bony exostosis, right anterior 
tibial tubercle (right knee), for the period from May 28, 
2004 to June 13, 2004, is denied.

An evaluation in excess of 10 percent for instability due to 
status post, surgical repair, bony exostosis, right anterior 
tibial tubercle (right knee), for the period since September 
1, 2004, is denied.

A separate 10 percent rating for numbness associated with the 
status post, surgical repair, bony exostosis, right anterior 
tibial tubercle (right knee) is granted, subject to 
regulations applicable to the payment of monetary benefits.


REMAND

In his July 2005 VA Form 9, Substantive Appeal, the veteran 
indicated his disagreement with the October 2004 rating 
decision denying increased evaluations for his service-
connected bilateral shoulder disabilities, and essentially 
expressed a desire to appeal these ratings.  Specifically, he 
pointed to inconsistencies in his VA examination (i.e., he 
contends that his left shoulder was examined, but his right 
shoulder was not) and that because of this, he did not feel 
that he was properly evaluated.  This written communication 
to the agency of original jurisdiction was received within 
one year of the subject rating decision.  It is, therefore, a 
timely notice of disagreement. To date, the RO has not issued 
a statement of the case on these issues.  One must be issued 
on the claims of entitlement to higher ratings on the 
service-connected bilateral shoulder disabilities.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

A statement of the case with respect to 
the claims for increased ratings for the 
service-connected bilateral shoulder 
disabilities must be provided.  The 
veteran and his representative should be 
advised of the requirement for filing a 
substantive appeal within 60 days of the 
mailing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


